Citation Nr: 1717193	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  12-34 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder (psychiatric disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran, J.K.


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1989 to April 1993, including service in Southwest Asia from January to May 1991, and in the United States Air Force from February 1998 to July 1998.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2009 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  

The Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ) in July 2014, and a transcript of the hearing is of record.  The VLJ who conducted the hearing is unavailable to render a decision in the case.  In November 2016, a letter was sent to the Veteran informing of this fact and affording him the opportunity to appear at another hearing.  The Veteran did not respond to the letter or request a new hearing.  Thus, the Board deems the Veteran to have declined a new hearing.

In June 2015 this case was remanded by the Board for additional development.  

With respect to the issue of entitlement to service connection for a psychiatric disability, because the Board construes the statement received by VA on August 13, 2010, which refers to PTSD but not to sleep apnea, as a notice of disagreement to the August 18, 2009 denial of service connection for a psychiatric disability, the claim has been pending since that time and is, therefore, addressed its merits.

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an August 2009 rating decision, the RO denied the claim of sleep apnea on the basis that it was not shown to be related to service.  The Veteran did not timely appeal this decision nor did he submit new and material evidence within the one-year period.

2. Evidence received since the August 2009 decision relates to a previously unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The August 2009 rating decision that denied service connection for sleep apnea is final.  38 U.S.C.A. § 7105(c) (West 2008); 38 C.F.R. §§ 3.156(b), 20.1103 (2009).  

2. Evidence received since the August 2009 rating decision is new and material and the claim of service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Finality

The Veteran seeks to reopen the claim of service connection for sleep apnea.  Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In the August 2009 rating decision, the RO denied the Veteran's claim of service connection for sleep apnea.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence that was considered at the time of the August 2009 rating decision consisted of: service treatment records from April 12 1989 through July 6 1998; a July 2009 VA examination report; private treatment reports from Dr. K.F. received in June 2009; private treatment reports from Dr. T.M. received in June 16 2009; and treatment reports from the 72nd Medical Group from October 10, 1996 through June 11, 2009.  The RO denied the claim on the basis that there was no breathing condition shown in service, and that the current diagnosis of sleep apnea is not attributable to service, including to service in Southwest Asia.  In essence, at the time of the final denial, there was evidence of a current sleep apnea disorder, but evidence sufficient to establish a link to service was not present.

Since the time of the August 2009 rating decision, additional evidence has been associated with the claims file that is not cumulative of the previous evidence.  For example, a July 2014 private treatment record was associated with the claims file.  The record contained an opinion from the clinician that PTSD and environmental exposure from military can contribute to sleep apnea.  This evidence, probative value aside, goes to cure a prior evidentiary defect, e.g., nexus between the disorder and service, which was not previously substantiated in the August 2009 rating decision.  

The Board notes that service treatment records are shown in the Veterans Benefits Management System (VBMS) as having been received in July 2016.  However, the August 2009 rating decision lists the service treatment records as evidence that was considered.  Accordingly, while reopening is warranted, the August 2009 rating decision is not reconsidered.  See 38 C.F.R. § 3.156(c).


ORDER

The petition to reopen the claim of service connection for sleep apnea is granted.



REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2016).  With respect to the sleep apnea claim, the record shows the Veteran has a diagnosis of sleep apnea and uses a CPAP machine.  See January 2009 private treatment record.  A December 2014 VA medical opinion is of record, which opines against a relationship between sleep apnea and environmental hazards in Southwest Asia.  Nonetheless, there is no medical opinion as to the in-service manifestations and indications of a connection to service.

Pursuant to the June 2015 remand, service treatment records were associated with the claims file.  They show that the Veteran sought treatment in May 1992 for insomnia, relating it to a busy sleeping area and his heart racing.  In the February 1993 medical history report at separation, the Veteran endorsed frequent trouble sleeping.  Thus, there are in-service symptoms related to a sleep disorder.  A May 9, 2016 statement from a fellow service member reported that after Desert Storm ended, the Veteran snored loudly when they took trips together, which, giving the benefit of the doubt to the Veteran, indicates a possible link to service.  As the threshold for a VA examination is low, an examination would generally be required.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this case, an examination has already been conducted, but no opinion on this issue rendered.  Therefore, on remand, a medical opinion is warranted.

With respect to the claim for an acquired psychiatric disorder, July 2009 and March 2012 VA examinations were conducted.  The July 2009 VA examination resulted in a diagnosis of depressive disorder not otherwise specified, but it did not include an opinion as to a link to service.  The March 2012 VA examiner, on the other hand, opined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under the DSM-IV criteria; that the Veteran does not have another mental disorder that conforms with DSM-IV criteria; and that the Veteran's stressors are not adequate to support a PTSD diagnosis.  The examiner, however, did not provide a rationale for the foregoing conclusions.  Given that there are private treatment records showing diagnoses of PTSD and major depressive disorder, i.e. October 2011 private psychological examination, , a rationale is particularly important. 

Additionally, the examination report contains what appears to be an inaccurate factual premise in that the examiner states that the Veteran first sought mental health treatment in October 2011.  The record shows that the Veteran sought treatment in November 1999 for depression and anxiety related to his parental divorce and turning his father over to authorities.  He was prescribed medication at that time.  Additionally, in June 2009, he sought private treatment to discuss his history of anxiety and depression.  The assessment was depression and medication was prescribed.

Accordingly, the case is REMANDED for the following action:

1.  Direct the claims file to an appropriate medical examiner to obtain an opinion regarding the nature and etiology of the Veteran's sleep apnea.  Specifically, based on a review of the claims folder, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea disorder is related to the in-service reports of insomnia, arose during service, or is otherwise related to service.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.

A rationale for all opinions expressed should be provided.  

2.  Direct the claims file to an appropriate medical examiner to obtain opinions regarding the nature and etiology of any acquired psychiatric disorder diagnosed during the appeal period.  Based on a review of the claims folder, the examiner must provide an opinion as to:

a) Whether the Veteran has or has had a diagnosis of an acquired psychiatric disorder during the appeal period (January 2009 to the present); and 

b) If any such disorder is present, whether it arose during service or is otherwise related to service.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.

A rationale for all opinions expressed should be provided.  

3.  If upon completion of the above action any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  The case should then be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


